Quillian, Presiding Judge.
The judgments complained of were entered on July 8, 1977. On September 8,1977,62 days after such judgment, the defendant filed a motion for new trial. On February 1, 1978, a petition withdrawing the motion for new trial was filed. On that same day the instant notice of appeal was filed. Obviously there has been no compliance with the Appellate Practice Act (Code Ann. § 6-803 (Ga. L. 1965, pp. 18, 21; 1966, pp. 493, 496; 1968, pp. 1072, 1077)) and the appeal must be dismissed. Venable v. Block, 141 Ga. App. 523 (233 SE2d 878).

Appeal dismissed.


Webb and McMurray, JJ., concur.